Citation Nr: 0518493	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  05-11 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of gunshot 
wounds of the lower extremities.  


REPRESENTATION

Veteran represented by:  David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1951.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 RO decision, 
which denied service connection for gunshot wounds of the 
lower extremities.  

The Board also notes that the veteran has appeared to raise 
additional issues of service connection, to include cold 
injury and skin cancer (see veteran's statement dated in 
April 2004 and received by the RO in November 2004).  As 
these issues have not been developed, they are referred to 
the RO for appropriate consideration.
 
The appeal is REMANDED to the RO.  VA will notify the veteran 
if further action is required on his part.


REMAND

On VA Form 9, Appeal to Board of Veterans' Appeals, received 
by the RO in April 2005, the veteran requested a personal 
hearing in Washington, D.C., before a Veterans Law Judge, in 
regard to the issue on appeal.  Accordingly, in early June 
2005, the RO certified the appeal and forwarded the claims 
file to the Board.  

In a letter received by the Board on June 15, 2005, the 
veteran's representative stated that the veteran desired a 
hearing at the RO before a Veterans Law Judge, either via a 
Travel Board or video conference.  In view of the foregoing, 
the appeal must be returned to the RO so that the veteran can 
be scheduled for the requested hearing.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2004).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
personal hearing at the RO before a 
Veterans Law Judge, after it has 
clarified with the veteran whether he 
desired a Travel Board hearing or a video 
conference hearing.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.  

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2004).



